

115 HR 3369 IH: Broadband for Rural America Act
U.S. House of Representatives
2021-05-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 3369IN THE HOUSE OF REPRESENTATIVESMay 20, 2021Mr. Thompson of Pennsylvania (for himself, Mrs. Fischbach, Mr. Austin Scott of Georgia, Mr. Baird, Mr. Jacobs of New York, Mr. Hagedorn, Mr. Kelly of Mississippi, Mr. Balderson, Mr. Crawford, Mr. Allen, Mrs. Hartzler, Mr. Rouzer, Ms. Letlow, Mr. Moore of Alabama, Mrs. Cammack, Mr. Mann, Mr. Johnson of South Dakota, Mr. Feenstra, Mrs. Miller of Illinois, Mr. Rodney Davis of Illinois, Mr. LaMalfa, and Mr. Bacon) introduced the following bill; which was referred to the Committee on Agriculture, and in addition to the Committee on Energy and Commerce, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo codify the ReConnect Program, to expand rural broadband assistance, and to improve the administration and accountability of the broadband programs at the Department of Agriculture.1.Short titleThis Act may be cited as the Broadband for Rural America Act.2.Streamlining duplicative broadband authorities(a)In generalSection 601 of the Rural Electrification Act of 1936 (7 U.S.C. 950bb) is amended—(1)in the section heading, by striking ACCESS TO BROADBAND TELECOMMUNICATIONS SERVICES IN RURAL AREAS and inserting ReConnect Rural Broadband Program;(2)by striking subsection (a) and inserting the following:(a)Establishment; purposeThe Secretary shall establish a program, which shall be known as the ReConnect Rural Broadband Program, to provide grants, loans, and loan guarantees to finance the costs of the construction, improvement, and acquisition of facilities and equipment for broadband service in rural areas.;(3)in subsection (b), by striking paragraph (2) and redesignating paragraph (3) as paragraph (2);(4)in subsection (c)—(A)by striking paragraph (2) and inserting the following:(2)Priority(A)In generalIn providing assistance under this section the Secretary shall—(i)give the highest priority to applications for projects to provide broadband service to unserved rural communities that do not have any residential broadband service of at least—(I)a 10-Mbps downstream transmission capacity; and(II)a 1-Mbps upstream transmission capacity;(ii)give priority to applicants for projects which propose to serve communities—(I)with a population of less than 10,000 permanent residents;(II)that are experiencing outmigration and have adopted a strategic community investment plan under section 379H(d) of the Consolidated Farm and Rural Development Act that includes considerations for improving and expanding broadband service;(III)with a high percentage of low income families or persons (as defined in section 501(b) of the Housing Act of 1949 (42 U.S.C. 1471(b)); or(IV)that are isolated from other significant population centers.(B)Additional priority for advanced projectsAfter giving priority to the applications described in subparagraph (A), the Secretary shall then give priority to applications for projects which propose to provide—(i)the maximum level of broadband service to the greatest proportion of rural premises in the proposed service area identified in the application;(ii)rapid and expanded deployment of fixed and mobile broadband on cropland and ranchland within a service territory that is not supported by funds from the 5G Fund for Rural America established by the Federal Communications Commission in the Report and Order in the matter of Establishing a 5G Fund for Rural America (FCC 20–150; adopted October 27, 2020), for use in various applications of precision agriculture.(C)Additional priority for community stakeholdersThe Secretary shall further prioritize projects based on the number of community stakeholders served, including—(i)State, local, and tribal government entities;(ii)nonprofit institutions;(iii)community anchor institutions, such as—(I)public libraries;(II)elementary schools and secondary schools (as defined in section 8101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801));(III)institutions of higher education;(IV)health care facilities; or(V)other essential community facilities;(iv)rural businesses; or(v)philanthropic organizations.(D)AdministrationIn implementing this section, the Secretary shall—(i)provide equal consideration to all eligible entities, including those that have not previously received assistance under this title; and(ii)with respect to 2 or more applications that are given the same priority under this paragraph, give priority to an application that is proposing to serve the highest number of households without sufficient broadband service.; and(B)in paragraph (3)—(i)by striking Grant amounts and inserting Additional requirements for grant awards; and(ii)by striking subparagraph (E) and inserting the following:(E)Applications(i)Grant-only applicationsThe Secretary shall establish an application process that permits an application for a grant-only award.(ii)Combined applicationsThe Secretary shall establish an application process that permits—(I)a single application for a grant and a loan under title I or II, or this title, that is associated with the grant; and(II)provides a single decision to award the grant and the loan.;(5)in subsection (d)—(A)in paragraph (2)—(i)in subparagraph (A)—(I)by striking subparagraphs (B) and (C) and inserting subparagraph (B);(II)by striking submitted— and all that follows through (i) and inserting submitted; and(III)by striking ; and and all that follows through providers; and(ii)by striking subparagraph (C); and(B)in paragraph (3)(B)(iii), by striking subclause (II) and inserting the following:(II)demonstrated on the maps required to be created under section 802(c) of the Communications Act of 1934 (47 U.S.C. 642(c)), if address level data is available.; and(6)by striking subsection (j) and inserting the following:(j)Limitations on authorization of appropriationsThere is authorized to be appropriated to the Secretary to carry out this section, to remain available until expended—(1)$350,000,000 for fiscal year 2021;(2)$3,500,000,000 for fiscal year 2022; and(3)$3,500,000,000 for fiscal year 2023..(b)SunsetThe authorities provided by section 779 of the Consolidated Appropriations Act, 2018 (Public Law 115–141) shall have no force or effect after June 30, 2022.(c)Transition rules(1)Availability of funds for administrative costsNot more than 1 percent of the unobligated balances of amounts made available as of June 1, 2021, to carry out the pilot program described in section 779 of the Consolidated Appropriations Act, 2018 (Public Law 115–141) may be used for the costs of transitioning from the pilot program to the program under section 601 of the Rural Electrification Act of 1936, as amended by this Act.(2)Consolidation of funds(A)In generalThe unobligated balances of all amounts made available on or before June 30, 2022, to carry out the pilot program described in section 779 of the Consolidated Appropriations Act, 2018 (Public Law 115–141) that are in excess of the amount described in subparagraph (B) of this paragraph are hereby transferred to and merged with amounts made available to carry out the program authorized under section 601 of the Rural Electrification Act of 1936.(B)Unfunded approvalsThe amount described in this subparagraph is the amount required to fully fund each project approved as of June 30, 2022, under the pilot program described in such section 779 for which amounts were not obligated or partially obligated as of such date.3.Expanding middle-mile infrastructure in rural AmericaSection 602(g) of the Rural Electrification Act of 1936 (7 U.S.C. 950bb–1(g)) is amended by striking $10,000,000 for each of fiscal years 2018 and inserting $150,000,000 for each of fiscal years 2021.4.Fostering broadband technology innovationSection 603(e) of the Rural Electrification Act of 1936 (7 U.S.C. 950bb–2(e)) is amended by striking $10,000,000 for each of fiscal years 2019 and inserting $50,000,000 for each of fiscal years 2021.5.Broadband program oversight and accountabilitySection 701 of the Rural Electrification Act of 1936 (7 U.S.C. 950cc) is amended—(1)in subsection (b)(2)(A), by inserting (which data shall include maps required to be created under section 802(c) of the Communications Act of 1934) before and the Administrator; and(2)in subsection (e)—(A)in the matter preceding paragraph (1), by striking program level amounts available pursuant to and inserting the; and(B)by redesignating paragraphs (1) through (3) as paragraphs (2) through (4), respectively, and inserting before paragraph (2) (as so redesignated) the following:(1)administrative costs for carrying out such title;.6.Amendments to Federal broadband program coordination requirementsSection 6212 of the Agriculture Improvement Act of 2018 (7 U.S.C. 950bb–6) is amended—(1)by striking subsection (a);(2)by redesignating subsections (b) through (d) as subsections (d) through (f), respectively; and(3)by inserting before subsection (d) (as so redesignated) the following:(a)Eligibility verificationThe Secretary shall consult with the Commission to assist in the ver­i­fi­ca­tion of eligibility of the broadband loan and grant programs of the Department of Agriculture. In providing assistance under the preceding sentence, the Commission shall make available the broadband assessment and mapping capabilities of the Commission.(b)Information-Sharing(1)The Secretary shall semiannually submit to the Assistant Secretary and the Commission complete, reliable, and precise information (in a manner consistent with how information is submitted under section 802 of the Communications Act of 1934 (47 U.S.C. 642)) which identifies the areas for which broadband service has been deployed under a loan or grant program of the Department of Agriculture.(2)The Assistant Secretary shall semiannually submit to the Secretary complete, reliable, and precise information (in a manner consistent with how information is submitted under section 802 of the Communications Act of 1934 (47 U.S.C. 642)) which identifies the areas for which broadband service has been deployed under any assistance provided by the Assistant Secretary, unless the Assistant Secretary has submitted the information to the Commission and the information is incorporated into the maps required to be created under section 802(c) of the Communications Act of 1934 (47 U.S.C. 642(c)) and is shared with the Secretary under paragraph (3) of this subsection.(3)On request of the Secretary, the Commission shall provide to the Secretary the maps required to be created under section 802(c) of the Communications Act of 1934 (47 U.S.C. 642(c)).(c)Consultations between USDA and NTIA(1)By USDAThe Secretary shall consult with the Assistant Secretary before providing broadband assistance for a project to serve an area with respect to which another entity is receiving assistance under any broadband assistance program administered by the Assistant Secretary.(2)By NTIAThe Assistant Secretary shall consult with the Secretary before offering or providing broadband assistance for a project to serve an area with respect to which another entity has received broadband assistance under a loan or grant program of the Department of Agriculture..